72737: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-37058: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72737


Short Caption:DEMARANVILLE VS. CANNON COCHRAN MGMT. SERV.'S, INC.Court:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 15OC000921BClassification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/06/2017 / Worrell, CarolynSP Status:Completed


Oral Argument:06/12/2019 at 11:00 AMOral Argument Location:Las Vegas


Submission Date:06/12/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantDaniel DeMaranville


Appellant/Cross-RespondentLaura DeMaranvilleEvan B. Beavers
							(Nevada Attorney for Injured Workers/Carson City)
						Samantha L. Peiffer
							(Former)
						
							(Nevada Attorney for Injured Workers/Carson City)
						


RespondentCannon Cochran Management Services, Inc.Chelsea Latino
							(McDonald Carano LLP/Reno)
						Timothy E. Rowe
							(McDonald Carano LLP/Reno)
						


RespondentEmployers Insurance Company of NevadaMark S. Sertic
							(Sertic Law, Ltd.)
						


Respondent/Cross-AppellantCity of RenoChelsea Latino
							(McDonald Carano LLP/Reno)
						Timothy E. Rowe
							(McDonald Carano LLP/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


04/05/2017Filing FeeAppeal Filing fee waived.  Represented by NAIW.


04/05/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-11247




04/05/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-11249




04/06/2017Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties.17-11446




04/06/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell.17-11463




04/10/2017Filing FeeFiling Fee Paid. $250.00 from Sertic Law, Ltd.  Check no. 5839. (Respondent/Cross-Appellant, Employers Ins. Co. of Nevada)


04/10/2017Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) (Employers Ins. Co. of Nevada)17-11816




04/10/2017Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.17-11848




04/12/2017Filing FeeCross-Appeal Filing fee waived.  State/County/Municipality. (Respondent/Cross-Appellant, City of Reno)


04/12/2017Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) (City of Reno)17-12065




04/12/2017Filing FeeReturned Filing Fee. Check No. 100585 returned to McDonald Carano Wilson. (Respondent/Cross-Appellant, City of Reno)


04/13/2017Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.17-12321




04/20/2017Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.17-13188




04/25/2017Docketing StatementFiled Appellants' Docketing Statement.17-13758




04/25/2017Docketing StatementFiled Respondent/Cross-Appellant Employers Insurance Co. of Nevada's Docketing Statement Civil Appeals.17-13759




04/25/2017Docketing StatementFiled Respondent/Cross-Appellant City of Reno's Docketing Statement Civil Appeals.17-13774




04/26/2017Notice/IncomingFiled Certificate of Service (Respondent/Cross-Appellant City of Reno's Docketing Statement Civil Appeals).17-13929




05/02/2017Notice of Appeal DocumentsFiled District Court Docket Entries.17-14444




05/09/2017Notice of Appeal DocumentsFiled District Court Docket Entries.17-15333




06/30/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 20, 2017 at 10:00 am.17-21956




07/20/2017Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: August 1, 2017 at 4:00 pm.17-24128




08/31/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-29382




09/11/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant and Cross-appellant 15 days transcript request; 90 days opening brief and appendix.17-30367




09/14/2017Transcript RequestFiled Certificate of No Transcript Request.17-31081




09/14/2017Notice/IncomingFiled Notice of Appearance - Samantha Peiffer, Esq. appearing as counsel for appellant/cross-respondent Laura DeMaranville.17-31082




09/20/2017Transcript RequestFiled Respondent/Cross-Appellant's Certificate of No Transcript Request.17-31901




09/21/2017Transcript RequestFiled Respondent's Certificate that No Transcript is Being Requested.17-32005




10/09/2017Order/ProceduralFiled Order to Show Cause.  Respondents/cross-appellants shall each have 30 days from the date of this order to show cause why their appeals should not be dismissed for lack of jurisdiction.  Appellant/cross-respondent may file any reply within 11 days of service of the last-filed response.  Briefing of these appeals is suspended.17-34270




11/02/2017MotionFiled Respondent/Cross-Appellant Employers Insurance Company of Nevada's Response to Order to Show Cause.17-37614




11/08/2017MotionFiled Respondent/Cross-Appellant City of Reno's Response to Order to Show Cause.17-38494




11/20/2017MotionFiled Appellant/Cross-Respondent's Reply to Employers Insuranc Eo of America & City of Reno's Response to Order to Show Cause.17-40057




01/25/2018Order/ProceduralFiled Order Dismissing Cross-Appeal and Reinstating Briefing. We dismiss Employers Insurance Company of Nevada's cross-appeal.  The City of Reno's cross-appeal may proceed.  Appellant/cross respondent (appellant) shall have 90 days from the date of this order to file and serve the opening brief and appendix.  City of Reno shall have 30 days from service of appellant's opening brief to file and serve a combined answering brief on appeal and opening brief on cross-appeal.  EICON and respondent Cannon Cochran Management Services shall each have 30 days from service of City of Reno's combined brief to file and serve their answering briefs.   Appellant shall have 30 days from service of the latter filed answering brief to file and serve a combined reply brief on appeal and answering brief on cross-appeal.  Finally, City of Reno shall have 30 days from service of appellant's combined brief to file and serve a reply brief on cross-appeal.  The briefs shall comply with the page or type-volume limitations of NRAP 32(a)(7)(A) except that any combined brief may contain up to 40 pages or 18,500 words.18-03516




01/30/2018Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.18-04155




04/24/2018MotionFiled Stipulation for Extension of Time to File Appellant/Cross Respondent's Opening Brief.18-15608




04/24/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant/Cross-Respondent's Opening Brief due: May 23, 2018.18-15618




05/24/2018BriefFiled Appellant/Cross-Respondent's Opening Brief.18-19869




05/24/2018AppendixFiled Joint Appendix Volume 1.18-19884




05/24/2018AppendixFiled Joint Appendix Volume 2.18-19886




05/24/2018AppendixFiled Joint Appendix Volume 3.18-19888




05/24/2018AppendixFiled Joint Appendix Volume 4.18-19889




05/24/2018AppendixFiled Joint Appendix Volume 5.18-19891




05/24/2018AppendixFiled Joint Appendix Volume 6.18-19893




05/24/2018AppendixFiled Joint Appendix Volume 7.18-19894




05/24/2018AppendixFiled Joint Appendix Volume 8.18-19895




06/06/2018Notice/IncomingFiled Notice Chronological Index to Joint Appendix, Volumes 1-818-21409




06/21/2018MotionFiled Stipulation to Extend Time for Filing Respondent's Answering Brief on Appeal and Opening Brief on Cross-Appeal.18-23668




06/21/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief on Appeal and Opening Brief on Cross-Appeal due: July 25, 2018.18-23670




07/24/2018Notice/IncomingFiled Appellant/Cross-Respondent's Errata to Appellant's Opening Brief.18-28368




07/25/2018Notice/IncomingFiled Notice of Appearance of Counsel (Chelsea Latino for Respondent/Cross-Appellant City of Reno and Respondent Cannon Cochran Management Services Inc.18-28474




07/25/2018AppendixFiled Respondent/Cross-Appellant City of Reno and Respondent Cannon Cochran Management Services' Supplemental Appendix Vol. I.18-28475




07/25/2018AppendixFiled Respondent/Cross-Appellant City of Reno and Respondent Cannon Cochran Management Services' Supplemental Appendix Vol. II.18-28476




07/25/2018AppendixFiled Respondent/Cross-Appellant City of Reno and Respondent Cannon Cochran Management Services' Supplemental Appendix Vol III.18-28477




07/25/2018AppendixFiled Respondent/Cross-Appellant City of Reno and Respondent Cannon Cochran Management Services' Supplemental Appendix Vol. IV.18-28479




07/25/2018AppendixFiled Respondent/Cross-Appellant City of Reno and Respondent Cannon Cochran Management Services' Supplemental Appendix Vol. V.18-28480




07/25/2018AppendixFiled Respondent/Cross-Appellant City of Reno and Respondent Cannon Cochran Management Services' Supplemental Appendix Vol. VI.18-28481




07/25/2018AppendixFiled Respondent/Cross-Appellant City of Reno and Respondent Cannon Cochran Management Services' Supplemental Appendix Vol VII.18-28482




07/25/2018AppendixFiled Respondent/Cross-Appellant City of Reno and Respondent Cannon Cochran Management Services' Supplemental Appendix Vol. VIII.18-28483




07/25/2018BriefFiled Respondent/Cross-Appellant City of Reno's Opening Brief and Respondent Cannon Cochran Management Services' Answering Brief.18-28484




08/20/2018MotionFiled Stipulation to Extend Time for Filing Respondent Employers Insurance Company of Nevada's Answering Brief.18-32272




08/20/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent Employers Insurance Company of Nevada's Answering Brief due: September 24, 2018.18-32275




09/18/2018BriefFiled Respondent Employers Insurance Company of Nevada's Answering Brief.18-36490




10/17/2018MotionFiled Stipulation for Extension of Time to File Appellant/Cross-Respondent's Combined Reply Brief and Answering Brief.18-40915




10/17/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant/Cross-Respondent's Reply Brief on Appeal and Answering Brief on Cross-Appeal due: November 19, 2018.18-40932




11/20/2018BriefFiled Appellant/Cross-Respondent's Reply to City of Reno's Answer to Appeal and Response to City of Reno's Cross-Appeal. (SC)18-904914




11/20/2018BriefFiled Appellant/Cross-Respondent's Reply to Employers Insurance Company of Nevada's Answering Brief. (SC)18-904922




12/19/2018BriefFiled Respondent/Cross Appellant's Reply Brief. (SC)18-909427




12/19/2018Case Status UpdateBriefing Completed/To Screening. (SC)


03/06/2019Notice/IncomingFiled Attorney Samantha Peiffer's Application to Withdraw As Counsel of Record. (SC)19-09944




03/11/2019Order/ProceduralFiled Order Granting Motion.  Attorney Samantha Peiffer's motion to withdraw as counsel for appellant/cross-respondent is granted.  The clerk shall remove Ms. Peiffer as counsel of record on this court' docket.  Appellant/cross-respondent remains represented by attorney Evan Beavers.  (SC)19-10615




04/29/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is schedule for Wednesday, June 12, 2019, at 11:00 a.m. for 30 minutes in Las Vegas. (SC)19-18562




05/29/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-23267




06/12/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Panel. JH/LS/AS (SC)


09/05/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before: Hardesty/Stiglich/Silver.  Author: Stiglich, J. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 35. SNP19-JH/LS/AS (SC)19-37058




09/30/2019RemittiturIssued Remittitur. (SC).19-40471




09/30/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/09/2019RemittiturFiled Remittitur. Received by County Clerk on October 2, 2019. (SC)19-40471





Combined Case View